DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 16 and 21 are objected to because of the following informalities:  
Claim 16, appearances of “detector signals” of lines 7-8, 11, 12, 13, 14 should have read --detector pulse signals” in order to provide proper antecedent basis and term consistency for “the detector pulse signals” of line 17.  
Claim 21, appearances of “light pulse signals” of lines 6 and 11 should have read --detector light pulse signals”, and “the detector pulse signals” of line 14 should have read –the detector light pulse signals-- for proper antecedent basis and term consistency. 

Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 9, 10, 13-16, 19-21, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US PGPub 2013/0155816) in view of Haverly (US PGPub 2007/0126716) and Zlotnick et al. (US PGPub 2014/0208845).

1)	Regarding claim 1, Li discloses a position sensing system (figure 1; device 100), comprising: 
a substrate having a surface (figure 3A; display screen 322);
a plurality of sensors (figure 1; receivers 110) at multiple locations across the surface of the substrate (paragraph 0034; the plurality of receivers 110 are arranged about one or more surfaces of the device 100), each of the plurality of sensors being configured to provide detector pulse signals in response to receiving light pulse signals from a transmitting device that is movable relative to the surface of the substrate (paragraph 0054; the transmitter 204 may transmit a signal including data determined based on the clock signal 206. The signal may be detected by a selected receiver of the device 100. The signal may be processed (e.g., by a BDM corresponding to the selected receiver) as described with reference to FIG. 1 and the processed signal may be used by the processor 102 in calculating the position of the stylus pen 202 relative to the device 100); and
a processor (figure 1; processor 102) configured to at least:
determine a phase shift between the transmitted pulse signals and the respective received detector pulse signals (paragraph 0118: the method 1600 includes calculating, at a BDM coupled to the selected receiver, one of a discriminator output and a phase output);
		apply a multi-path resolution operation to the detector pulse signals to distinguish between the detector pulse signals representing the transmitted pulse signals and the detector pulse signals representing reflected pulse signals from one or more objects reflecting the transmitted pulse signals (paragraph 0040: “When a signal path between the transmitter and the first selected receiver is unobstructed (i.e., there is a direct line of sight (LOS) between the transmitter and the first selected receiver), a discriminator output of the DLL may be zero, as shown in FIG. 20. When the signal path between the transmitter and the first selected receiver is at least partially blocked, the DLL (e.g., the DLL within the first BDM 132) may attempt to track a multipath signal instead of the direct LOS signal. The multipath signal may cause a tracking bias in the discriminator output of the DLL, as shown in FIG. 21.  The tracking bias may cause the discriminator output of the DLL to be non-zero.”; paragraph 0041 which discloses that the multipath vs direct line of sight pulse signals are resolved by avoiding the respective receiver(s) receiving multipath signals or to select other receiver(s) not receiving multipath signals when multipath is discriminated based on a discriminator output (i.e. a non-zero output) of the DLL (delay locked loop): “For example, each of the BDMs 130 corresponding to a selected receiver …may provide an output (e.g., a discriminator output of a DLL) to the processor 102. The processor 102 may predict an expected blockage of a signal path between a source of the signal and one or more selected receivers … of the plurality of receivers 110 based on the outputs received from the BDMs 130 that correspond to the one or more selected receivers.  The processor 102 may determine whether to de-select one or more of the selected receivers based on the prediction, and may determine whether to select one of the non-selected receivers …for use in determining the location of the device transmitting the signal.”);
calculate a distance of the transmitting device from each of the detectors based on the determined phase shift and the multi-path resolution operation (paragraph 0141: “The synchronized clock signals may be used to perform time difference of arrival calculations to determine a location of a source of the received signal”); and
calculate a multi-dimensional position of the transmitting device relative to the substrate based on the calculated distances (paragraph 0070: “The processor may select a non-selected receiver (e.g., one of the non-selected receivers 306, 314) for use in determining a location of a device transmitting the signal in response to predicting the expected blockage of the signal path 528”).
However Li does not disclose wherein the position sensing system is an optical position sensing system; wherein the plurality of sensors are photodetectors; and wherein the pulse signals are light pulse signals; calculating a distance of the transmitting device from each of the photodetectors based on the determined phase shift and the detector pulse signals representing the transmitted light pulse signals distinguished by the multi-path resolution operation. 
While Li uses ultrasound signals for digital pen location determination, it has been known in the art that other type of signals could be used as well, including light signals.  For example, in a similar field of tracking input devices, Haverly discloses wherein the position sensing system is an optical position (paragraph 0038: “The sensors 306 may receive energy transmitted, reflected, refracted, or otherwise transformed or emitted by one or more of the fiducials. As noted above, radio frequency identification (‘RFID’) readers may be employed as the sensors 306 and/or stimulation source 307. Other sensors are known in the art and may also, or instead, be usefully employed including without limitation x-ray sensors, ultrasound sensors, infrared sensors, optical sensors, magnetic sensors, acoustic sensors and so forth.”). 
Therefore it would have been obvious to one of ordinary skill in the art to modify the system of Li by specifically using an optical system of Haverly instead of the ultrasonic system of Li as a known alternative as taught at paragraph 0038 of Haverly.  
Zlotnick discloses calculate a distance of the transmitting device from each of the photodetectors based on the determined phase shift and the detector pulse signals representing the transmitted light pulse signals distinguished by the multi-path resolution operation ([0053], Much better results are obtained by using more sophisticated adaptive Direction-Of-Arrival (DOA) algorithms, such as MUltiple Signal Classification (MUSIC), Stochastic Maximum Likelihood (SML), Deterministic Maximum Likelihood (DML) or Estimation of Signal Parameters via Rotational Invariance Techniques (ESPRIT). To overcome the limited ability of these algorithms to estimate several sources simultaneously, and in particular to help these algorithms in distinguishing coherent echoes of pulse 56 that arrive at the array of transceivers 36 from different directions, the received signals are processed separately in overlapping time slices whose length is selected in accordance with the bandwidth of pulse 56. The bandwidth of pulse 56 in turn is selected to achieve the desired resolution of the distance from the array of transceivers 36 to upper surface 55. For example, if pulse 56 has a passband of 3.5 KHz to 4.5 KHz, the distance resolution is approximately 340 m/sec/1000 sec.sup.-1/2=17 cm. The corresponding time slices are about 1 millisecond long (the reciprocal of the pulse bandwidth). The accuracy of the distance measurement also depends on the digitization rate of A/D converters 24 and on the signal-to-noise ratio, and therefore can be much better than the resolution). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the system of Li and Haverly by specifically providing calculating the distance by using the detector pulse signals, as 

2)	Regarding claim 4, Li does not disclose wherein the processor calculates the multi-dimensional position of the transmitting device relative to the substrate based on a triangulation of the calculated distances.
	In a similar field of endeavor of tracking input devices Haverly wherein the processor calculates the multi-dimensional position of the transmitting device relative to the substrate based on a triangulation of the calculated distances (paragraph 0052; the processor 458 may use the location data to calculate the position of the passive fiducials 408 through mathematical calculations such as triangulation).  
	Therefore it would have been obvious to one of ordinary skill in the art to modify the method used to calculate distance of Li by specifically providing the triangulation calculation, as taught by Haverly, for the purpose of substituting known types of calculations to achieve expected results. 

3)	Regarding claim 5, the combination of Li and Haverly discloses wherein the pulse signals are light pulse signals and the detectors are photodetectors as described in regards to claim 1 above, Li further discloses further comprising a redundant detector  configured to receive the transmitted pulse signals and reflected pulse signals (paragraph 0034; the plurality of receivers 110 are arranged about one or more surfaces of the device 100), the processor to determine a position error based on a phase difference between the transmitted pulse signals and the received pulse signals (paragraph 0042; when the signal path is at least partially blocked, the PLL may attempt to track a multipath signal. The multipath signal may cause loop stress that in turn causes the output of the PLL to be non-zero. The loop stress may also be referred to as a static phase error. An exemplary PLL may include a phase detector that includes a discriminator and other elements (e.g., a multiplier, a voltage controlled oscillator (VCO), etc.) to generate a change of phase output instead of a change in time output) and to calculate a corrected position for the transmitting device based on the position error and the multi-dimensional position of the transmitting device (paragraph 0136 and figure 20; correct offset).



5)	Regarding claim 7, Li further discloses wherein the substrate includes a screen (figure 3A; display screen 322) of a battery operated computing device (paragraph 0034; the device 100 may be a tablet, a personal computing device, a laptop computing device, a wireless communication device, a personal digital assistant (PDA), another computing device, or any combination thereof).

6)	Regarding claim 9, Li does not disclose further comprising an analog-to-digital converter configured to convert the detector pulse signals to digital signals.
In a similar field of endeavor of tracking input devices Haverly discloses further comprising an analog-to-digital converter configured to convert the detector pulse signals to digital signals (paragraph 0051; raw sensor data may be digitized and transmitted to the processor 458 for calculations of distance and/or location). 


7)	Claims 10 and 13-15 are method claims drawn to the system of claims 1 and 4-6 respectively and are therefore interpreted and rejected based on similar reasoning. 

8)	Regarding claim 16, Li discloses a position sensing system (figures 1 and 4; system 400), comprising:
a transmitting device (figure 4; stylus pen 202) configured to transmit pulse signals (paragraph 0057; in an illustrative embodiment, the stylus pen 202 may communicate with the apparatus 302 using a signal emitted from the transmitter 204);
a portable device (figure 4; apparatus 302) controlled by the transmitting device via a user interface, the portable device comprising a substrate having a surface (figure 4; display screen 322), the transmitting device being movable relative to the surface of the substrate (paragraph 0057; for example, the stylus pen 202 may be used to write on the display screen 322 of the apparatus 302. As another example, the stylus pen 202 may be used to select an icon (not shown) that is displayed on the display screen 322 of the apparatus 302);
a plurality of detectors at multiple locations across the surface of the substrate (paragraph 0059 and figure 4; in an illustrative embodiment, the apparatus 302 may maintain at least four of the receivers 304, 306, 308, 310, 312, 314 as selected receivers for use in determining the 3D location of the stylus pen 202), each of the plurality of detectors being configured to provide detector signals in response to receiving signals (paragraph 0057; the apparatus 302 may determine a location of the stylus pen 202 based on signals received by the receivers 304, 306, 308, 310, 312, 314, 326, or a subset of the receivers 304, 306, 308, 310, 312, 314 from the transmitter 204 of the stylus pen 202); and
the portable device comprising a processor configured to perform steps of claim 1and is therefore interpreted based on similar reasoning. 



10)	Claims 21, 24 and 25 are non-transitory machine-readable media claims drawn to the system of claims 1, 4 and 5 respectively and are therefore interpreted and rejected based on similar reasoning. 

Claims 2, 8, 11, 17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Li, Zlotnick and Haverly further in view of Holz (United States Patent Application Publication 2015/0253428). 

1)	Regarding claim 2, the combination of Li, Zlotnick and Haverly does not disclose wherein the transmitted light pulse signals are amplitude modulated light pulses, the processor is further configured to determine the phase shift according to an indirect time of flight measurement for the amplitude modulated light pulses received at each of the plurality of photodetectors.
	In a similar field of endeavor of input tracking devices, Holz discloses wherein the transmitted light pulse signals are amplitude modulated light pulses (paragraph 0106; Based on the reflection signals received from three (or more) retro-reflectors at known locations, the position of the mobile device can be computed. To facilitate distinguishing the reflection signals received from different retro-reflectors, the reflectors may alter some property of the light, such as a polarization, spectral property (e.g., wavelength/frequency, or color), amplitude modulation, etc.)), the processor is further configured to determine the phase shift according to an indirect time of flight measurement for the amplitude modulated light pulses received at each of the plurality of photodetectors (paragraph 0107; In some embodiments, time of flight techniques or Doppler techniques can be used in conjunction with the techniques described herein. For example, during an initial phase, the light source may be controlled to emit, for a number of emission cycles, only one pulse in one direction per emission cycle, allowing a determination of the delay between the time of emission and the time of receipt of any corresponding reflection. This procedure may be repeated for multiple beam directions until a reflection signal is detected). 


2)	Regarding claim 8, Li, Zlotnick and Haverly does not disclose wherein the transmitting device includes a light emitting diode to transmit the light pulse signals, and wherein the photodetectors are photodiodes.
In a similar field of endeavor of input tracking devices Holz discloses wherein the transmitting device includes a light emitting diode to transmit the light pulse signals (paragraph 0011; Implementation-specific needs can be met using any or combinations of individual light-emitting devices, such as light-emitting diodes (LEDs), lasers, incandescent or fluorescent light bulbs, or any other devices emitting light in one or more suitable frequency ranges, such as the optical, infrared (IR), or ultraviolet (UV) regime), and
wherein the photodetectors are photodiodes (paragraph 0061; The capture device(s) 130A, 130B can comprise one or more individual image-capture elements 130A or arrays of image-capture elements 130A (e.g., pixel arrays, CMOS or CCD photo sensor arrays, or other imaging arrays) or individual photosensitive elements 130B or arrays of photosensitive elements 130B (e.g., photodiodes, photo sensors, single detector arrays, multi-detector arrays, or other configurations of photo sensitive elements), or combinations thereof). 
Therefore it would have been obvious to one of ordinary skill in the art to modify the emission and detection devices of Li, Zlotnick and Haverly by specifically providing light emitting diode and photodiodes, as taught by Holz, for the purpose of substituting known analogues types of emission and detection to achieve expected results. 

3)	Claims 11, 17 and 22 are within the scope of claim 2 and are therefore interpreted and rejected based on similar reasoning. 

Claims 3, 12, 18 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Li, Haverly and Zlotnick further in view of Noujeim (United States Patent Application Publication 2020/0124698). 

1)	Regarding claim 3, the combination of Li, Haverly and Zlotnick does not disclose wherein the multi-path resolution operation comprises a two-dimensional spatial smoothing multiple signal classification operation.
In a similar field of endeavor of using signal processing for object location, Noujeim discloses wherein the multi-path resolution operation comprises a two-dimensional spatial smoothing multiple signal classification operation (signal processor 340 may implement or apply an AoA estimation algorithm using the digital signals (or antenna output signals) to determine the locations, such as, for example, multiple signal classification (MUSIC)). 
Therefore it would have been obvious to one of ordinary skill in the art to modify the signal processing of Li, Haverly and Zlotnick by specifically providing a multiple signal classification operation, as taught by Noujeim, for the purpose of substituting known signal processing techniques to achieve expected results. 

2)	Claims 12, 18 and 23 are within the scope of claim 3 and are therefore interpreted and rejected based on similar reasoning. 

Response to Arguments
Applicant’s arguments with respect to claims 1, 10, 16 and 21 have been considered but are moot because the arguments do not apply to the new reference combinations including the new reference of Zlotnick being used in the current rejections. Please refer to rejections above for full detail.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Krasner et al. (US PGPub 2015/0341077) discloses If multipath is present, a matched filter processes the received spread spectrum signals, and its output produces a series of possibly overlapping 
Ray (US 9,430,688) discloses a diagrammatic representation of a topological histogram-based signal classification process (fig. 2). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY J FRANK whose telephone number is (571)270-7255.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on (571)272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/EJF/
/BENJAMIN C LEE/Supervisory Patent Examiner, Art Unit 2693